Order, entered February 4, 1966, denying appellant’s motion for judgment dismissing the complaint, pursuant to CPLR 3211 (subd. [a]), unanimously reversed on the law, with $50 costs and disbursements to appellant and the motion granted, with $10 costs, and complaint dismissed. Whatever may have been the rights of the respondent under the original agreement of November 1, 1961, the mutual release entered into between the parties on September 14, 1962 is a bar to the action brought by him. Motion for an order allowing order to show cause and exhibits to be considered as part of the record on appeal dismissed as moot. Concur — McNally, J. P., Stevens, Capozzoli and Witmer, JJ.